In re Kennedy, Gerald; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “G”, No. 266-731.
The relator represents that the district court has failed to act timely on a motion for production of Boykin and sentencing transcripts he has filed on or about July 1, 1993. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to *1163accept, file and act upon the pleading which is herewith transferred to the district court.
DENNIS, J., not on panel.